Citation Nr: 0528814	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  91-52 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for shortening of the 
left lower extremity.

2.  Entitlement to service connection for residuals of 
injuries to the Achilles tendons bilaterally.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a hamstring 
disorder.

6.  Entitlement to a compensable evaluation for residuals of 
a right os calcis stress fracture.

7.  Entitlement to a compensable evaluation for residuals of 
a left os calcis stress fracture.

8.  Entitlement to a compensable evaluation based on 
multiple, service-connected disabilities under 38 C.F.R. § 
3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1991 and July 1996 rating decisions of the 
RO.

When this matter was previously before the Board in July 
1992, March 1995, November 1998, July 2003, and November 2004 
it was remanded for further development of the evidence and 
other procedural action.

The veteran was afforded several opportunities to present 
evidence and argument on his behalf at hearings before the 
Board and the RO.  He last testified in August 2005 at a 
hearing before the undersigned.  This hearing was held at the 
RO.


FINDINGS OF FACT

1.  Shortening of the left lower extremity is not shown to 
have preexisted active duty service, be related to the 
veteran's active duty service, to have been aggravated 
thereby, or to have been the proximate result of a service-
connected disability.

2.  The veteran is not shown to be suffering from a current 
disability of the bilateral Achilles tendons that is related 
to any incident in service.

3.  A bilateral disability of the feet is not shown to be 
related to the veteran's active duty service or to be the 
proximate result of a service-connected disability.

4.  A low back disability is not shown to be related to the 
veteran's active duty service or to be the proximate result 
of a service-connected disability

5.  The veteran is not shown to be suffering from a current 
disability of the hamstrings.

6.  The veteran's service-connected residuals of a right os 
calcis stress fracture are manifested by no discernible 
sequelae.

7.  The veteran's service-connected residuals of a left os 
calcis stress fracture are manifested by no discernible 
sequelae. 

8.  There is no convincing evidence to show that veteran has 
obvious limitation in performing his regular employment 
related to his service-connected residuals of right and left 
os calcis stress fractures. 




CONCLUSIONS OF LAW

1.  Shortening of the left lower extremity was not incurred 
in or aggravated by the veteran's active duty service, and it 
is not the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 1111, 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 
3.310 (2005). 

2.  Residuals of injuries to the bilateral Achilles tendons 
were not incurred in or as a result of the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Bilateral foot disorders were not incurred in or as a 
result of the veteran's active duty service nor are they the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005). 

4.  The veteran's low back disability was not incurred in or 
as a result of his active duty service nor is it the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005). 

5.  A hamstring disorder was not incurred in or as a result 
of the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

6.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
residuals of a right os calcis stress fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2005).


7.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
residuals of a left os calcis stress fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2005).

8.  The assignment of a single 10 percent rating for the 
veteran's two separate noncompensable service-connected 
disabilities (residuals of right and left os calcis stress 
fractures) based on clear interference with normal 
employability is not warranted.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

At the outset, the Board notes that it has thoroughly 
reviewed all the evidence in the veteran's claims folder, 
which includes, but is not limited to: over 15 VA medical 
examination reports scheduled and conducted in furtherance of 
the veteran's claims; the veteran's contentions, including 
those presented by way of hearing testimony in November 1991, 
February 1997, and August 2005; VA treatment records dated 
from November 1983 to January 2001; prior rating decisions, 
prior Board remands, prior statements of the case; and prior 
supplemental statements of the case.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The Board will discuss the salient and most relevant 
evidence, and the veteran and his representative must not 
assume that evidence that was not specifically discussed was 
overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Credibility

At the outset, the Board notes that the appellant's 
allegations and reported history are simply not credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
appellant's statements are inconsistency.  

Some of the appellant's statements are outright false.  For 
example, he states that he lost 30 pounds during service over 
the course of three weeks as a result of his ankle problems.  
Not only do the service medical records not mention any 
weight loss, but his weight was the same upon separation from 
service as it was on the 1964 enlistment examination.  

He states that he had polio as a child, and attempted to 
report this upon enlistment into service, but his medical 
history was changed.  His enlistment examination shows 
complaints of ailments such as the flue [sic] and leg cramps, 
without any mention of polio.  The Board concludes that if he 
had had such a significant disease prior to service, it would 
have been mentioned.  If there was some resistance at the 
time of enlistment to him reporting such a medical history, 
then it is highly probative that no such history was given 
during service, despite multiple hospitalizations, or, for 
that matter, for many decades after service.  In fact, even 
though the veteran now states that he knows he had shortening 
of the left lower extremity before service, and that he tried 
to report this to the military, but was denied orthotics for 
his condition, he testified in 1991 that he did not know 
about shortening of the left lower extremity until he was 
informed of such during a recent physical therapy visit.  
This testimony is supported by the fact that during the 
course of his prior claims for compensation and his 
examinations, he never mentioned shortening of the left lower 
extremity, or, for that matter, a history of polio.  This are 
allegations he has only made recently.  

The Board notes that the military considered there being a 
possible psychosomatic overlay to the veteran's continuous 
complaints of pain, and that possibility has also been 
mentioned by post-service physicians.  See January 1990 VA 
examination report and December 1990 VA physical therapy 
consultation report. 

Regardless of whether the appellant is purposely providing a 
false history or unintentionally doing so because of some 
psychosomatic disorder, the ultimate conclusion is that his 
statements are simply not credible evidence.  Moreover, to a 
large extent, as discussed above, there are objective 
documents that clearly refute his reported history and many 
aspects of his sworn testimony.  Because of the 
inconsistency, and the lack of any corroborating evidence, 
the Board finds that the appellant's allegations have 
limited, if any, probative value.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral residuals of os 
calcis stress fractures warrants higher disability ratings.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected bilateral residuals of os 
calcis stress fractures have been rated by the RO under the 
provisions of Diagnostic Code 5284.  38 C.F.R. § 4.71a.  
Under this regulatory provision, a rating of 10 percent is 
warranted for moderate foot disability; a 20 percent rating 
for moderately severe foot disability; and a 30 percent 
rating for severe foot disability.  With actual loss of use 
of the foot, a maximum 40 percent rating is assigned.  Id.

Most recently, on March 2002 VA orthopedic examination 
report, the examiner found that there was no radiographic 
evidence of right or left os calcis fracture residuals.  The 
evidence reflects that the veteran suffers from a variety of 
bilateral foot problems to include bilateral pes planus, 
bilateral calcaneal spurs, bilateral plantar fasciitis, and 
bilateral hallux valgus deformities.  The foregoing are not 
symptoms or manifestations of the veteran's service-connected 
disability.  Indeed, the March 2002 VA orthopedic examination 
report specifies that these disorders of the feet are 
unrelated to the veteran's service-connected residuals of 
right and left os calcis fracture residuals.  The July 2001 
VA orthopedic examination report similarly indicates no 
evidence of sequelae of bilateral os calcis stress fractures.  
In August 1995, a VA examiner diagnosed a history of stress 
fractures of both heels with residual pain.  The Board finds 
no need, however, to rely upon evidence that is more than a 
decade old, as the Board is concerned with the present state 
of the veteran's disability.  Francisco, supra.

The veteran testified that he used orthotics but denied the 
use of a cane or other assistive devices.  More generally, he 
has voiced consistent complaints of bilateral foot pain and 
consequent difficulty walking.

The Board does not dispute the veteran's assertions regarding 
bilateral foot symptomatology.  The Board acknowledges that 
the veteran must suffer considerable discomfort due to the 
state of his feet.  Nonetheless, a 10 percent evaluation 
under Diagnostic Code 5284, which entails a moderate level of 
disability, is not for application.  38 C.F.R. § 4.71a.  The 
Board observes in passing that the word " moderate" is not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2005).  Although the word "moderate" 
is not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  Webster's New World Dictionary, Third College 
Edition (1988), 871.

The veteran is not shown to be suffering from any foot 
symptomatology that is directly attributable to his service-
connected bilateral disabilities of the feet.  In fact, his 
service-connected disabilities are not even radiographically 
detectable.  Absent adverse manifestations of service-
connected residuals of a right os calcis stress fracture or 
of service-connected residuals of a left os calcis stress 
fracture, these disabilities cannot be said to be of moderate 
severity.  The Board also notes that in addition to the 
suggestion that there is a psychosomatic overlay to the 
veteran's complaints, see above discussion, the Board finds 
his testimony inherently incredible.  He states that he has 
been in so much constant, debilitating pain that he has been 
unable to work since 1975.  He also states, though, that he 
did not seek any medical treatment until 1984, almost twenty 
years after discharge from service.  The Board finds that if 
the pain was as intense and debilitating as the veteran 
alleges, no reasonable person would wait twenty years before 
consulting a medical professional.  Thus, a 10 percent 
evaluation for either the right or left service-connected os 
calcis disability cannot be granted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The Board notes that other diagnostic codes pertinent to the 
feet are inapplicable under the facts herein.  Diagnostic 
Code 5276, which concerns acquired flatfoot is not relevant 
because pes planus has not been shown to be a manifestation 
of the veteran's service-connected right or left os calcis 
disabilities.  38 C.F.R. § 4.71a (2005).  Diagnostic Code 
5277 pertaining to bilateral weak foot is not germane as it 
involves atrophy of the musculature and other symptoms of 
which the veteran does not suffer.  Id.  Diagnostic Code 
5278, which regards claw foot, cannot serve to assist the 
veteran because that disorder has not been diagnosed.  Id.  
Similarly, Diagnostic Codes 5279, 5281, 5282, and 5283 do not 
apply because the veteran is not suffering from Morton's 
disease, hallux rigidus, hammer toe, or malunion or nonunion 
of the tarsal or metatarsal bones.  Id.  Finally, Diagnostic 
Code 5280 is not for application.  Diagnostic Code 5280 deals 
with hallux valgus, and while the veteran is shown to be 
suffering from that condition, it has not been shown to be a 
manifestation of his service-connected os calcis 
disabilities.  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The Board 
observes that no further compensation is warranted under 
these provisions because, as explained above, the veteran 
suffers from no symptoms associated with his service-
connected residuals of a stress fracture to the right os 
calcis or of symptoms associated with his service-connected 
residuals of a stress fracture to the left os calcis.  

As apparent from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2005) whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of either service-connected os calcis disability not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding either of the issues on appeal.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The service medical records are silent regarding a history of 
polio or the presence of the shorter left lower extremity.  
Indeed, on enlistment report of medical history, the veteran 
reported only sinusitis, leg cramps, and recent weight 
changes.  He also indicated a history of the flu and of 
hypertension.  The corresponding medical examination report 
shows no abnormalities other than the presence of a right 
lower quadrant scar.  

In July 1964, bilateral Achilles tendonitis was diagnosed.  
No injury or other causation was noted.  

In the summer and fall of 1964, the veteran received 
treatment on several occasions for complaints of swelling of 
the ankles.  Ultimately, idiopathic edema of the ankles was 
diagnosed.

In November 1964, bilateral Achilles tendonitis was 
diagnosed.  Again, no injury of the Achilles tendons was 
noted.  

A December 1964 X-ray study of the ankles revealed stress 
fractures in both os calci.  

In February 1965, discharge was recommended after the veteran 
had spent eight weeks at a Naval Hospital, 30 days in sick 
bay, and twelve weeks in a special holding company.  The 
various forms of sick leave were due to subjective complaints 
of bilateral ankle pain.

The February 1965 separation medical examination report 
reflected no physical abnormalities.  

On August 1968 VA medical examination, back sprain was 
diagnosed following a work-related injury.  Bilateral pes 
planus was noted as well.

On February 1986 and subsequent X-ray studies, bilateral 
calcaneal spurs were observed.  

In January 1990, and at several of his hearings, the veteran 
contended that he could not work due to bilateral ankle 
and/or foot pain and that he had not worked since 
approximately 1975.  

In or about February 1991, a VA examiner observed that there 
was a leg length discrepancy.  The veteran's right lower 
extremity measured 100 centimeters, and his left lower 
extremity measured 99 centimeters.  

In November 1992, bilateral chronic plantar fasciitis and 
Achilles tendonitis were diagnosed.  

On January 1993 VA orthopedic examination, bilateral 
calcaneal spurs were diagnosed based on X-ray findings.  No 
other abnormalities of the feet were seen.  The feet were 
deemed painful to the point of some minor debilitation.  
Complaints of low back pain and muscle weakness were 
difficult to evaluate, according to the examiner.  

A March 1993 VA orthopedic examination report reflected that 
the left lower extremity was three quarters of an inch 
shorter than the right lower extremity.  The examiner 
observed the veteran's gait and weight bearing and opined 
that the veteran's shorter left lower extremity "could have 
occurred" as a result of the veteran's in-service injury to 
the bilateral os calci and subsequent changes in walking 
habits.

In a September 1993 VA orthopedic examination report, the 
examiner opined that the veteran's bilateral heel pain was 
due to calcaneodynia, Achilles tendonitis, and plantar 
fasciitis, none of which were residuals of bilateral os calci 
stress fractures.  

A July 1995 VA medical examination report reflected lumbar 
spine degenerative changes.

In August 1995, bilateral heel pain was said to be due to 
bilateral calcaneal spurs.  Myalgia of the hamstring muscles 
was also noted.  

In February 1997, the veteran testified that he suffered from 
polio as a child and that his left lower extremity was 
shorter as a result.  He indicated that he reported the 
history of polio and the shorter left lower extremity on 
enlistment.  He essentially argued that he should have been 
given orthotics to compensate for the discrepancy in leg 
lengths.

On February 1998 VA orthopedic examination, in addition to 
other disorders already mentioned above, the examiner 
diagnosed osteoporosis of the feet and bilateral hallux 
deformities.

A February 1999 VA examination of the feet reflected 
subjective complaints of hamstring tightness with no 
objective evidence thereof.  The examiner opined that lumbar 
stenosis was definitely not caused by any incident in 
service.  

On July 2001 VA orthopedic examination, the veteran stated 
emphatically that he was either born with a leg length 
discrepancy or developed a leg length discrepancy shortly 
after birth.  He also stated that he suffered from polio at 
age two, and this contributed to his leg length discrepancy.  
He also insisted that the military knew of his leg length 
discrepancy upon enlistment but offered no orthotics or 
special shoes.  He recounted that since discharge, he 
gradually developed low back problems due to his leg length 
discrepancy, which was never treated until the late 1990's.  

Objectively, the examiner found no residuals of os calci 
stress fractures.  As well, there were no objective symptoms 
of Achilles tendonitis.  The examiner, based on the veteran's 
statements regarding leg length discrepancy before service, 
opined that a lower extremity length discrepancy could have 
caused lumbosacral spine problems.  According to the 
examiner, the lack of orthotics led, as likely as not, to 
degenerative arthritis of the low back.  The examiner further 
opined that the veteran's bilateral plantar fasciitis was 
related to the veteran's bilateral pes planus, which was not 
treated with orthotics, and more likely than not, therefore, 
related to service.   

On March 2002 VA orthopedic examination, the veteran again 
indicated that he had a leg length discrepancy before service 
and that he thought such discrepancy may have been caused by 
an episode of polio.  He indicated that before service, he 
had built-up shoes with arch supports.  In service, however, 
he was given a pair of regular boots and was told that he 
could not have built-up boots or orthotics.  He complained of 
pain in the feet since service in the arches and heels.  He 
also recounted a history of low back pain that developed over 
time.  Objectively, the examiner noted a bilateral pes planus 
deformity, retrocalcaneal swelling, and tenderness of the 
plantar fascia.  Review of ankle radiographs revealed no 
evidence of degenerative changes.

Regarding the lumbar spine, there were marked degenerative 
changes.  The low back disability was due to the veteran's 
Achilles tendon injuries and/or leg length discrepancy, 
according to the examiner.  The examiner noted that it was 
plausible that the veteran's leg length discrepancy caused an 
altered gait, which caused altered posture over 30 years 
without shoe correction and ultimately led to the veteran's 
present low back disability.

There was no intrinsic hamstring abnormality.

Presumably relying upon the veteran's account of the origin 
of his leg length discrepancy, the examiner opined that the 
lack of corrective shoes in service did not cause the pre-
existing condition to worsen, but the lack of corrective 
shoes after service may have caused other problems.

Regarding the Achilles tendons, they were intact to palpation 
on examination.  However, given the amount of dorsiflexion 
exhibited by the veteran, it was evident that they healed in 
an elongated position.  As such, he developed posterior 
tibial tendonitis, which may have caused his bilateral pes 
planus.

At his August 2005 hearing, the veteran again asserted that 
corrective shoe devices should have been provided in service.  
The veteran again suggested that he had not worked since 1975 
due to bilateral foot pain and that he was kept by his mother 
until her death.

Shortening of the left lower extremity

A veteran is presumed to have been in sound condition upon 
entering service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
In this case, a leg length discrepancy is not apparent from 
the medical evidence or the veteran's assertions until some 
three decades after service.  The veteran now maintains that 
he had a leg length discrepancy since early childhood and 
claims that polio exacerbated the condition.  To rebut the 
presumption of sound condition, it must be shown by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3- 2003.  The Board 
concludes that the presumption of soundness has not been 
overcome because it has not been shown by clear and 
unmistakable evidence that the leg length discrepancy existed 
prior to service.  

There is absolutely no indication of a leg length discrepancy 
on entry into service.  The veteran, as well, did not mention 
such a discrepancy or, indeed, a history of childhood polio.  
There is no record of a request for corrective shoes or 
orthotics in service, and, again, the leg length discrepancy 
was first noted in the record some three decades after 
service.  All indications are, therefore, that there was no 
leg length discrepancy before service.  Regardless, however, 
the burden of overcoming the presumption of sound condition 
has not been overcome.  Id.; U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The Board is of the view that the total lack of 
evidence of a leg length discrepancy prior to service, in 
service, and for decades after service militates against a 
finding that the veteran suffered from such before service.

Because there is no credible indication that a leg length 
discrepancy existed before service, there is no need for the 
Board to discuss the question of aggravation.  See 38 C.F.R. 
§ 3.306.  Service connection on the basis of aggravation is 
only granted when a preexisting medical condition undergoes 
aggravation in or as a result of service.  See Id.  Clearly a 
disability that did not preexist service cannot possibly have 
undergone aggravation thereby.

The Board now turns to the question of whether the veteran is 
entitled to direct service connection for a leg length 
discrepancy.  See 38 C.F.R. § 3.303.  The veteran does not 
claim, and the evidence does not reflect a direct causal 
connection between the veteran's shorter left lower extremity 
and service.  Shortening of the left lower extremity was not 
factually shown during service, or until decades after 
service.  Thus service connection on a direct basis is 
denied.  Id.


The Board notes that it discounts any medical opinion that is 
based solely on the veteran's own unsubstantiated assertions 
of a preexisting leg length discrepancy or of childhood 
polio.  Indeed, such a serious illness would presumably have 
been mentioned in the pertinent medical history on enlistment 
along with the flu.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).  As well, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The Board acknowledges the March 1993 VA medical opinion 
indicating that the veteran's shorter left lower extremity 
"could have occurred" as a result of the in-service injury 
to the bilateral os calci and the subsequent change in 
walking habits.  The Board, however, will not rely on this 
opinion in making its determination herein because it relies 
on the veteran's account of a preexisting shorter left lower 
extremity and because it is speculative.  Service connection 
may not be based on a resort to speculation or even remote 
possibility, and medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  The fact that the examiner said 
this "could" be the result of the in-service injury also 
implies the opposite - that it could not.  A mere possibility 
does not rise to the level of probability - as likely as not 
- that is required for a grant of service connection.  More 
importantly, for the reasons given above, the veteran's 
history of a preexisting shortening of the left lower 
extremity is extremely doubtful, considering his prior sworn 
testimony that he never knew about this condition until 1991, 
and his failure to report such a condition, or a prior 
history of polio, not only during service, but during several 
physical evaluations conducted thereafter.  Therefore, the 
opinion is based on a factual premise - the existence of 
shortening of the left lower extremity prior to entry into 
service - that the Board has concluded is false.

Upon a comprehensive study of the evidence, the Board finds 
no credible medical evidence that links the veteran's leg 
length discrepancy to his service-connected disabilities.  
Absent such nexus, service connection on a secondary basis 
must be denied.  38 C.F.R. § 3.310.  The Board cites the 
September 1993 VA orthopedic examination report, which 
reflects without qualification that the veteran's shorter 
left leg is not due to the service-connected bilateral os 
calci stress fractures.  The foregoing are the veteran's only 
service-connected disabilities.  Thus, again, service 
connection for the veteran's shorter left lower extremity as 
secondary to his service-connected disabilities is denied.  
Id.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the creditable evidence to 
otherwise warrant a favorable decision.  See 38 C.F.R. 
§ 3.102; Gilbert, supra.  The Board has considered 
entitlement to service connection on a direct basis, based on 
aggravation, and as secondary to service-connected 
disabilities.  Service connection for a shorter left lower 
extremity, as shown above, is not warranted under any theory 
of entitlement.

Residuals of bilateral Achilles tendonitis

The service medical records reflect two episodes of Achilles 
tendonitis.  On separation no disorder of the Achilles 
tendons was noted.  Furthermore, the service medical records 
make no mention of an injury to the Achilles tendons.  More 
recently, in July 2001, there were no demonstrable Achilles 
tendon sequelae bilaterally.  On March 2002 VA examination, 
the Achilles tendons were intact to palpation.  Absent a 
present disability, service connection cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  For that 
reason, service connection for the veteran's claimed 
residuals of Achilles tendonitis is denied.  Id.  

The Board acknowledges that the March 2002 VA orthopedic 
examination report reflects that the Achilles tendons may 
have healed in an elongated position, which led to other 
problems such as pes planus and tibial tendonitis.  Again, 
though, no current disability of the Achilles tendons was 
noted.  In any event, the examiner referred to injuries of 
the Achilles tendons that could have caused elongation.  The 
veteran did not suffer from injuries to the Achilles tendons 
in service.  Rather, they were inflamed.  It follows that any 
residual of a specific injury to the Achilles tendons cannot 
be related to service.  The veteran never relayed a history 
of "rupture" of the Achilles tendons until this 2002 
examination, despite several prior examinations concerning 
the nature and severity of the in-service injury.  He is not 
competent to state the Achilles tendons were ruptured during 
service, and his service medical records do not support such 
a proposition.  Moreover, the examiner used "may" when 
rendering an opinion, which, as discussed above, also implies 
that such a relationship may not be present, and is 
insufficient to grant service connection.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision regarding the issue 
on appeal.  As explained above, the only evidence that seems 
to be in the veteran's favor actually refers to injuries to 
the Achilles tendons that did not, according to the evidence 
of record, take place in service.  When, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  Ortiz, 
supra.

Bilateral foot disability 

An examination of the record reveals that the veteran has 
various foot problems including but not limited to bilateral 
heel spurs, bilateral calcaneodynia, bilateral pes planus, 
bilateral plantar fasciitis, bilateral osteoporosis of the 
feet, and bilateral hallux deformities.  It is not entirely 
clear which bilateral foot disability the veteran considers 
to be related to service.  

The discharge medical examination report indicates that the 
feet were normal on separation.  The veteran, on the other 
hand, appears to believe that all of his various bilateral 
foot problems are the result of service.  He, however, has 
not been shown to be competent to provide medical opinions 
upon which the Board may rely.  Espiritu, supra.

The post-service competent medical evidence to include the 
September 1993 VA medical examination report reflects no 
nexus between the various bilateral foot disorders and 
service.  Absent such a causal relationship, service 
connection for a disability of the feet must be denied.  
38 C.F.R. § 3.303.  

The July 2001 VA examination report contains a medical 
opinion that the veteran's bilateral plantar fasciitis is 
related to the veteran's bilateral pes planus, which was not 
treated with orthotics, and more likely than not, therefore, 
related to service.  Although favorable to the veteran, the 
Board finds this opinion unpersuasive and will not rely on it 
in its decision herein.  It must be noted that despite 
repeated in-service evaluations and hospitalizations for the 
veteran's complaints of pain, pes planus was not shown during 
service, and was not shown until after discharge from 
service.  It is simply not reasonable to conclude that a lack 
of orthotics or orthopedically correct shoes for six months 
during service are more responsible for the veteran's 
bilateral foot problems than the many decades after service 
in which the veteran apparently did not find the need to seek 
appropriate footwear.  The Board emphasizes that this medical 
opinion is not reflected in the rest of the voluminous 
medical evidence.  Again, the Board reminds the veteran that 
it may reject medical evidence so long as the rationale for 
doing so is stated.  See Hayes, supra.

The Board also concludes that the veteran's claimed bilateral 
foot disabilities are not shown to be related to his service-
connected disabilities of the right and left os calci, and 
service connection on a secondary basis cannot be granted.  
38 C.F.R. § 3.310.  These have healed, and there is no 
indication of any sequelae.  In any event, the evidence does 
not suggest that any of the various disabilities of the feet 
from which the veteran suffers are related to his service-
connected residuals of stress fractures to the os calci.  The 
Board emphasizes that in September 1993, a VA examiner opined 
that bilateral calcaneodynia and plantar fasciitis were 
unrelated to his service-connected disabilities.  None of the 
other conditions mentioned above have been specifically 
linked to the veteran's service-connected disabilities.  
Absent any reflection of a relationship between the various 
foot disorders and the veteran's service-connected 
disabilities, service connection on a secondary basis is 
denied.  Id.

In this case, the evidence weighing in favor of the veteran 
and that weighing against his claim of service connection for 
a bilateral foot disability is not in relative equipoise.  
See Gilbert, supra.  The only evidence in his favor is a 
medical opinion which the Board has chosen not to credit for 
reasons detailed above.  The preponderance of the evidence, 
therefore, is against the veteran's claim, and he will not 
prevail herein.  38 U.S.C.A. § 5107; Ortiz, supra.  

Low back

The evidence does not suggest a direct nexus between the 
veteran's currently diagnosed low back disability and 
service.  Low back symptoms are first noted several years 
after service, when the veteran strained his back at work.  
The service medical records are silent regarding complaints 
or diagnoses comprehending the low back.  On separation, no 
low back disability was noted.  In February 1999, a VA 
examiner opined that lumbar stenosis was definitely unrelated 
to service.  Because there is no indication of a low back 
injury in service, and because the evidence when viewed in 
its totality does not imply a link between the veteran's 
service and his present low back disability, direct service 
connection is denied.  38 C.F.R. § 3.303.

A review of the evidence reveals a possible connection 
between the veteran's leg length discrepancy and his present 
low back disability.  It has been suggested that the many 
decades of walking with an altered gait and without 
corrective shoes or orthotics could have brought on the 
veteran's current low back disability.  Service connection 
for a low back disability, however, cannot be granted on a 
secondary basis.  See 38 C.F.R. § 3.310.  In order for 
secondary service connection to be granted, the underlying 
disability must be service connected.  Id.  In this case, the 
veteran's shorter left lower extremity is not a service-
connected disability.  Thus, because the underlying 
disability is not related to service, secondary service 
connection for a low back disability based on that disability 
is denied.  Id.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the creditable evidence to 
otherwise warrant a favorable decision regarding the issue on 
appeal.  See 38 C.F.R. § 3.102; Gilbert, supra.  Indeed, in 
this instance, the entirety of the evidence is against the 
veteran's claim.

Bilateral hamstring disorder 

The medical evidence does not reflect a present bilateral 
disorder of the hamstrings.  Indeed, the March 2002 VA 
examiner found no intrinsic hamstring abnormality.  Absent a 
present disability, service connection cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  Because 
the veteran does not currently suffer from the disability 
which he now claims, service connection for that disability 
simply cannot be granted.  Id.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for a 
bilateral hamstring disorder.  The most recent medical 
evidence does not support his claim, and the veteran himself 
is not competent to render medical diagnoses or opinions upon 
which the Board may rely.  Espiritu, supra.  The competent 
evidence, therefore, weighs against the veteran's claim.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.



3.324

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  38 C.F.R. § 
3.324.

The veteran has two service-connected disabilities.  He has 
been awarded service connection for bilateral residuals of os 
calcis stress fractures.  Each disability is rated zero 
percent disabling.  The veteran contends that he is entitled 
to a 10 percent evaluation under 38 C.F.R. § 3.324 because he 
cannot work due to foot symptomatology.  

The veteran claims he has not worked since approximately 
1975.  The Board, however, cannot reasonably conclude that 
his service-connected disabilities clearly interfere with 
normal employability.  As outlined in great detail above, the 
veteran suffers from no residuals or symptoms attributable to 
his service-connected disabilities.  He does have various 
other orthopedic disorders, but the latter are not service-
connected disabilities.  However, again, being asymptomatic, 
his service-connected disabilities should have no bearing on 
employment or employability.  Thus, a 10 percent evaluation 
under 38 C.F.R. § 3.324 must be denied.

This is an instance where the preponderance of the evidence 
weighs against the veteran's claim.  Pursuant to many 
comprehensive VA orthopedic examinations over an extended 
period of time, no residuals of bilateral stress fractures of 
the os calci were identified.  There is no other medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those seeking VA benefits.

VCAA notice requirements have been satisfied by virtue of a 
letter sent to the veteran in August 2001 and the April 2002 
supplemental statement of the case. 

First, a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim.  The August 2001 letter stated VA 
would notify the veteran if evidence was needed to 
substantiate his claims.  Although that letter did not 
actually contain such notification, the reasons and bases of 
the April 2002 Supplemental Statement of the Case (SSOC) 
specifically explained to the appellant what the evidence 
must show in order to establish service connection for the 
claimed disabilities, and the prior SSOC and Statement of the 
Case (SOC), informed the appellant what evidence was needed 
to receive a compensable rating for the service-connected 
disability.  The appellant was not prejudiced by not 
receiving the VCAA notification until, at the latest, 2002, 
since he has had over a year to respond to the SSOC prior to 
the certification of his appeal to the Board.  

Second, a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) inform the claimant about the 
information and evidence that VA will seek to provide.  The 
August 2001 letter told the appellant that VA would develop 
for all evidence in the custody of governmental agencies, 
develop for private records and lay or other evidence 
identified by the veteran, and provide an examination or 
obtain a medical opinion if necessary.



Third, a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant about the 
information and evidence the claimant is expected to provide.  
The August 2001 letter made it clear that the appellant was 
responsible for identifying any private, lay, or other 
evidence he wanted VA to obtain on his behalf.  This was also 
supplemented by a pre-VCAA letter of January 1999 that 
requested information concerning all treatment the veteran 
has received for his service-connected disability since 1998.

Fourth, a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  That was not done in the 2001 letter.  
However, he was otherwise fully notified of the need to 
supply VA with any evidence pertaining to the claims.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of the claims, and this despite the various 
hearings held during the course of this appeal.  When 
considering the notification letter, the rating decisions on 
appeal, the statements of the case, and supplemental 
statements of the case, as a whole, the Board finds that he 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

It must be noted that the veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the April 2002 supplemental statement of the 
case.  He had numerous hearings during the course of this 
appeal, and his case was remanded several times to develop 
additional evidence.  It is clear by the extensive efforts VA 
took to develop these claims and assist the appellant in 
doing so, that any deficient notice was not prejudicial to 
the veteran.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims to 
include providing testimony at several hearings.  It is clear 
by the veteran's various written communications and testimony 
that he is aware of why his claims were denied and of what 
evidence was needed to support them.

In concluding that VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision.  That was simply 
impossible in the circumstances of this case, as the claims 
were adjudicated in May 1991 and July 1996, well before the 
enactment of VCAA in November 2000.  However, the veteran 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to 
initial adjudication, the content of the notice when taken 
together with the April 2002 supplemental statement of the 
case, fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claims were readjudicated, and an additional 
supplemental statement of the case was provided to the 
veteran in April 2002.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  The veteran indicated that early treatment 
records by a private physician were unavailable because that 
physician was deceased.  He further stated that he received 
all of his current medical treatment at VA medical 
facilities, and those records were obtained.  A request was 
made to the Social Security Administration in 2001, but any 
records concerning the veteran are not available.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded numerous VA medical examinations for 
evidence and opinions regarding his alleged disabilities, 
their manifestations, and etiologies.  Further examination or 
opinion is not needed due to the voluminous and more than 
adequate medical evidence now of record.  It must also be 
noted that despite the fact the veteran's service-connected 
disabilities were last examined more than three years ago, 
there is no evidence suggesting the service-connected 
disorder has worsened since the last examination.  There is 
no regulation on how current a VA examination must be, and, 
in the particular circumstances of this case, where repeated 
examinations have consistently yielded the opinion that the 
veteran has no disability from his service-connected 
disorders, additional examination is not warranted.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claims in this 
decision.


ORDER

The appeal is denied.


                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


